United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.R., Appellant
and
DEPARTMENT OF THE ARMY, RESERVES
COMMAND, Fort McCoy, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1512
Issued: December 12, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 29, 2017 appellant filed a timely appeal from a June 5, 2017 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has established permanent impairment of a scheduled
member due to his work-related injuries, warranting a schedule award.
FACTUAL HISTORY
On May 13, 2014 appellant, then a 60-year-old heavy mobile equipment repairer, filed an
occupational disease claim (Form CA-2) alleging that he was exposed to asbestos. He did not
note on the claim form whether he had stopped work.

1

5 U.S.C. § 8101 et seq.

By letter dated April 26, 2016, OWCP notified appellant that it had scheduled an
appointment with a second opinion physician in order to determine the nature and extent of his
claimed condition.
In a report dated May 11, 2016, Dr. Tehmina Badar, Board-certified in pulmonary
disease, noted contact with and suspected exposure to asbestos and diagnosed chronic
obstructive pulmonary disease (COPD); and a personal history of nicotine dependence. In an
attached letter dated May 16, 2016, she noted that a computerized tomography (CT) scan of
appellant’s chest demonstrated evidence of asbestosis. Dr. Badar concluded that it was highly
unlikely that the abnormalities in the CT scan were the result of nicotine dependence or exposure
from smoking.
By decision dated September 1, 2016, OWCP accepted his claim for mild COPD and
contact with and suspected exposure to asbestos.
On September 6 and 14, 2016 appellant filed a claim for a schedule award (Form CA-7).
By letter dated September 16, 2016, OWCP informed appellant that it had not received
any medical evidence in support of his schedule award claim. It explained the requirements of
medical evidence in order for his schedule award claim to be accepted, including that the
impairment report must be rendered according to the sixth edition American Medical
Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides).2 Appellant
was afforded 30 days to submit the necessary evidence.
In an undated letter, appellant stated that he lived in a small town and there was no local
physician who would perform an impairment rating.
As noted in a record of a telephone conversation dated March 7, 2017, appellant told
OWCP’s representative that he did not have a treating physician and obtained his medical care
through the Department of Veterans Affairs. The representative explained to appellant that
OWCP required a medical report with a date of maximum medical improvement (MMI) and an
impairment rating. Appellant did not submit additional evidence within the time allotted.
By decision dated June 5, 2017, OWCP denied appellant’s claim for a schedule award. It
noted that he had not submitted medical evidence containing a date of MMI, a description of any
permanent impairment, or an impairment rating.
LEGAL PRECEDENT
The schedule award provision of FECA3 and its implementing federal regulations4 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
2

A.M.A., Guides (6th ed. 2009).

3

Supra note 1 at 8107.

4

20 C.F.R. § 10.404 (2011).

2

consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.5 For decisions after
May 1, 2009, the sixth edition of the A.M.A., Guides is used to calculate schedule awards.6
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).7 Chapter 5 of the A.M.A., Guides addresses the framework to be used for
addressing the pulmonary system.8 Table 5-4, Pulmonary Dysfunction, describes four classes of
pulmonary dysfunction based on an assessment of history, physical findings, and objective tests,
including a comparison of observed values for certain ventilatory function measures and their
respective predicted values.9 The appropriate class of impairment is determined by the observed
values for the FVC, FEV1, or DLco, measured by their respective predicted values. If one of the
three ventilatory function measures, FVC, FEV1, or DLco or the ratio of FEV1 to FVC, stated in
terms of the observed values, is abnormal to the degree described in classes 1 to 4, then the
individual is deemed to have an impairment which would fall into that particular class of
impairments, either class 1, 2, 3, or 4, depending on the severity of the observed value.10
OWCP’s procedures provide that all claims involving impairment of the lungs will be
evaluated by first establishing the class of respiratory impairment, following the A.M.A., Guides
as far as possible. Awards are based on the loss of use of both lungs and the percentage for the
applicable class of whole person respiratory impairment will be multiplied by 312 weeks (twice
the award for loss of function of one lung) to obtain the number of weeks payable in the schedule
award.11
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a ratable
permanent impairment due to his accepted conditions of mild chronic obstructive pulmonary
disease and contact with and suspected exposure to asbestos.
It is the claimant’s burden of proof to establish permanent impairment of a scheduled
member or function of the body as a result of any employment injury.12 OWCP procedures
provide that, to support a schedule award, the file must contain competent medical evidence
5

Id.

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.5a (February 2013); Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1 (January 2010).
7

A.M.A., Guides 3, section 1.3, The ICF, Disability and Health: A Contemporary Model of Disablement.

8

Id. at 77-99.

9

Id. at 88.

10

Id.

11

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.4(d)(1) (January 2010).
See R.G., Docket No. 15-209 (issued April 29, 2015).
12

Tammy L. Meehan, 53 ECAB 229 (2001).

3

which shows that the impairment has reached a permanent and fixed state and indicates the date
on which this occurred (date of MMI), describes the impairment in sufficient detail so that it can
be visualized on review and computes the percentage of impairment in accordance with the
A.M.A., Guides.13
Appellant has not submitted any medical evidence containing a date of MMI, a
description of the impairment, and a computation of the percentage of impairment in accordance
with the A.M.A., Guides. While he has submitted medical reports establishing his accepted
work-related conditions, these reports did not contain the necessary elements to support a claim
for a schedule award. As such, appellant has not met his burden of proof.
Appellant may request a schedule award or increased schedule award at any time based
on evidence of new exposure or medical evidence showing progression of an employmentrelated condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not established a permanent impairment of a
scheduled member due to his work-related injuries warranting a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 5, 2017 is affirmed.
Issued: December 12, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board
13

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.5 (February 2013). See V.W., Docket No. 17-976 (issued August 25, 2017).

4

